DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 11th, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the diameter of the rod" in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a first interpretation of Roybal (U.S. Publication 2015/0127056).
Roybal discloses a device (for example see Figures 2-4) comprising a handle (24), a rod (34), and a guide pin (36A). The handle includes a handle body extending between a first end and a second end. The rod includes a first end on an outer surface of the handle body (the surface of bore 26 is being interpreted as an outer surface of the handle), a second end distanced away from the handle body, a constant diameter (the diameter of the rod is constant from the proximal end to element 38), and a widened portion (38), wherein the guide pin is releasably coupled to the second end of the rod and wherein the handle and the rod form a T-shape (when rod 14 is inserted within element 12 and through bore 26 of handle 24 the rod and the handle form a T-shape). The guide pin includes a tapered portion (46) that tapers inwardly to thereby for a tip (48) capable of driving the guide pin into a bone and a threaded body portion (for example see Figure 4; page 3 paragraph 43) having a diameter less than or equal to a diameter of the rod (the body of element 36A is equal to the proximal diameter of element 38 which is part of the second end of the rod).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over a first interpretation of Roybal (U.S. Publication 2015/0127056) in view of Sander (U.S. Patent 5,720,753).
Roybal discloses the invention as claimed except for the rod having a diameter less than 3.5 mm and the body having a diameter less than 3.5 mm. Sanders teaches a device (for example see Figure 4) comprising a rod (203) having a constant diameter (L21) and a guide pin (204) including a body portion (the portion of 204 proximal L26 and distal 205) having a diameter (L21) equal to the diameter of the rod, wherein the diameter of the rod and the body are less than 3.5 mm. It would have been obvious to one having ordinary skill in the art at the time the invention filed to provide the device of Roybal wherein the rod and the body have a diameter less than 3.5 mm in view of Sander, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over a first interpretation of Roybal (U.S. Publication 2015/0127056) in view of Wolf (U.S. Publication 2008/0086140).
Roybal discloses the invention as claimed except for the handle body being cylindrical. Wolf teaches a device (for example see Figure 6) comprising a rod (204) and a handle (210) connected to the rod, wherein the handle includes a cylindrical handle body. It would have been an obvious matter of design choice to one skilled in the art at the time the invention filed to provide the device of Roybal wherein the handle includes a cylindrical handle body in view of Wolf, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a handle body on a surgical instrument. In re Dailey and Eilers, 149 USPQ 47 (1966).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over a first interpretation of Roybal (U.S. Publication 2015/0127056) in view of Beger (U.S. Patent 9,095,395).
Roybal discloses the invention as claimed except for the tapered portion of the guide pin being threaded. Roybal discloses a device as discussed above comprising a rod (34) and a guide pin (36A) having a guide body portion and a tapered portion, wherein the guide pin is threaded in order to increase engagement between the guide pin and a bone screw (36). Beger teaches a device (for example see Figures 3A and 3B) comprising a rod (16) and a guide pin (40) having a body portion (the portion between 18 and thread 58) and a tapered portion, wherein the tapered portion is threaded in order to increase engagement between the guide pin and a bone screw (12). Because both the device of Roybal and the device of Beger disclose devices having threaded guide pins for engaging bone screws, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute one threaded configuration of one guide pin for the other threaded configured of the other guide pin in order to achieve the predictable results of increasing the engagement between the guide pin and the bone screw. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over a first interpretation of Roybal (U.S. Publication 2015/0127056) in view of Sander (U.S. Patent 5,720,753).
Roybal discloses the invention as claimed except for the device having a length from the tip to the second end of the rod between 3 and 30 inches. Sanders teaches a device comprising a rod (203) and a guide pin (204), wherein the length of the device from the tip of the guide pin to the second end of the rod I between 1.638 to 1.6452 inches (column 6 lines 16-36). However, Sander clearly states that the provided dimensions are for illustration purposes only and that various modifications to the dimensions of the device can be made without departing from the scope and the spirit of the invention (column 6 lines 6-40). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Roybal wherein the device includes a length from the tip of the guide pin to the second end of the rod is between 3 and 30 inches in view of Sander, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art. In re Aller, 105, USPQ 233.
Claims 1, 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over a second interpretation of Roybal (U.S. Publication 2015/0127056) in view of Beger (U.S. Patent 9,095,395).
Roybal discloses a device (for example see Figures 2-4) comprising a handle (24), a rod (34), and a guide pin (36A). The handle includes a handle body extending between a first end and a second end. The rod includes a first end on an outer surface of the handle body (the surface of bore 26 is being interpreted as an outer surface of the handle), a second end distanced away from the handle body, and a constant diameter (the diameter of the rod is constant from the proximal end to element 38), wherein the guide pin is releasably coupled to the second end of the rod and wherein the handle and the rod form a T-shape (when rod 14 is inserted within element 12 and through bore 26 of handle 24 the rod and the handle form a T-shape). The guide pin includes a tapered portion (46) that tapers inwardly to thereby for a tip (48) capable of driving the guide pin into a bone and a threaded body portion (for example see Figure 4; page 3 paragraph 43), wherein the body portion has a diameter less than or equal to the diameter of the rod (there are infinite diameters within the body portion that are less than or equal to the diameter of the rod). Roybal fails to disclose the device wherein the rod and the guide pin are releasably coupled by an intermediate portion having a diameter smaller than the rod. 
Roybal discloses the invention as discussed above comprising a rod and a guide pin, wherein the device further comprises an intermediate portion having a connector (38) for releasably connecting the rod and guide pin. Beger teaches a device (for example see Figures 3A and 3B) comprising a rod (16) and a guide pin (40), wherein the device further comprises an intermediate portion having a connector (48) including a diameter that is smaller than the diameter of the rod in order to releasably connect the rod and the guide pin. Because both the device of Roybal and the device of Beger disclose devices including intermediate portions having connectors it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute one intermediate portion having a connector with the other in order to achieve the predictable results of releasably connecting the rod to the guide pin. 
Allowable Subject Matter
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Roybal (U.S. Publication 2015/0127056) discloses a device (for example see Figures 2-4) comprising a rod (34) and a guide pin (36A) releasably coupled to the rod. Roybal fails to disclose the device wherein the rod includes a first end, a second end, and a widened portion between the ends, wherein the rod includes a first diameter from the first end to the widened portion and from the second end to the widened portion and a second diameter at the widened portion that is larger than the first diameters. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775